DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicants’ reply to the July 7, 2021 Office Action, filed October 7, 2021, is acknowledged.  Applicants’ previously canceled claims 1-17, 28, 31, 38-39, and 46-48.  Applicants made no amendments.  Claims 18-27, 29-30, 32-37, 40-45, and 49-66 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed July 7, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	Applicants must amend the paragraph entitled Incorporation of Sequence Listing from the specification filed January 23, 2019 by correcting the size of the ASCII text file.  The Incorporation of Sequence Listing paragraph lists the size of the ASCII text file as 2 kb, whereas the ASCII text file itself lists the size as 1,100 bytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-27, 29-30, 32-37, 40-45, and 49-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-38 copending Application No. 16/861,660 (reference application) in view of Au et al. (8:22 Virology Journal 1-6 (2011), and cited in the Information Disclosure Statement filed July 23, 2019).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘660 application and the ‘805 application claim methods for treating cancer by delivery of an oncolytic virus, which may be a Coxsackie virus and an immunostimulatory  agent, which may be a monoclonal antibody that binds to PD-1.  Both the ‘660 application and the ‘805 application claim methods of treating a variety of cancers at specific dosages, along with monoclonal antibodies.  Both the 
Regarding claim 18, the ‘660 application claims a method for treating cancer in a subject comprising intratumorally administering to the subject a therapeutically effective amount of Coxsackievirus A13, A15, or A18 up to a total does of 3x108 TCID50 per injection day and systemically co-administering a therapeutically effective amount of an anti-PD-1 monoclonal antibody to the subject.
Regarding claim 19, the ‘660 application claims an increase in PD-L1 expression in tumor cells after administration of the Coxsackievirus.
Regarding claim 20, the ‘660 application claims that the antibody is administered via intravenous infusion to the subject.  
Regarding claims 21, 29, 50, 53, 59, 62, 64, and 66 the ‘660 application claims that the administration of said Coxsackievirus is prior to administration of the antibody.  
Regarding claim 22, the ‘660 application claims that the administration of said Coxsackievirus is prior to administration of the antibody.  
	Regarding claims 23-27 and 40, the ‘660 application claims that the cancer is bladder cancer, brain cancer, intestinal cancer, ovarian cancer, colorectal cancer, renal cancer, pancreatic cancer, or prostate cancer.  
Regarding claim 30, the ‘660 application claims administering a therapeutically effective amount of an anti-CTLA-4 antibody.  
Regarding claims 32-33, the ‘660 application the anti-PD-1 antibody is Lambrolizumab. 
Regarding claims 34-37, the ‘660 application claims that the cancer is an intercellular adhesion molecule-1 (ICAM-1) expressing cancer.  
Regarding claim 41, the ‘660 application claims that the cancer is thyroid cancer, adrenal cancer, lymphoid cancer, or leukemia.  

Regarding claim 43, the ‘660 application claims that the treatment provides increased survival time for the subject compared to the survival time for a subject administered the therapeutically effective amount of the anti-PD-1 monoclonal antibody alone.
Regarding claim 44, the ‘660 application claims that the subject is a human patient and wherein the Coxsackievirus is intratumorally administered at a total dose of 3x108 TCID50 per injection day.  
Regarding claim 45, the ‘660 application claims that the Coxsackievirus is intratumorally administered on days 1, 3, 5, 8, 22, 43 and 64, and then administered at further 3-week intervals.  
Regarding claim 55, the ‘660 application claims method for the treatment of melanoma in a human patient comprising (i) intratumorally administering to the human patient a therapeutically effective amount of Coxsackievirus selected from the group consisting of Coxsackievirus A13, Coxsackievirus A15 and Coxsackievirus A18 up to a total dose of 3x108 TCID50 per injection day and (ii) systemically co-administering a therapeutically effective amount of anti-PD-1 monoclonal antibody to the human patient, and (iii) further comprising the step of tumor resection following (i) and (ii).  
The ‘660 application fails to claim that the Coxsackievirus is CVA21.
Au discloses that each of Coxsackievirus A21, A13, A15, and A18 are Group A Coxsackieviruses (abstract). Au discloses that each of the viruses have oncolytic activity against malignant melanoma cells (abstract).  Au discloses intratumoral injection of the Coxsackieviruses to melanoma xenografts in mice (abstract).  Au discloses that the dosage of the Coxsackievirus is about 106 TCID50 (page 3, paragraph bridging columns 1 and 2).  Au discloses that the Coxsackieviruses are effective against ICAM-1 expressing cells (abstract).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the non-statutory double patenting rejection, Applicants filed a Terminal Disclaimer over U.S. Patent Application No. 16/861,660.  However, the Terminal Disclaimer was disapproved because Terminal Disclaimer identifies a party who is not the Applicant.  To remedy this, a Request under 37 C.F.R. § 1.46(c) to change the Applicant needs to be filed.  This is a Request, signed by a 1.33(b) party.  In addition, a corrected Application Data Sheet (37 C.F.R. § 1.76(c)) that identifies the “new” Applicant in the Applicant information, and is underlined because it is new, and a 3.73(c) statement showing chain of title to the new Applicant must be filed.  Along with the § 1.46(c) Request, a new Power of Attorney giving power to the signing attorney, along with another copy of the Terminal Disclaimer, or a Terminal Disclaimer signed by Applicant must be filed.
	Because the Terminal Disclaimer was disapproved, the non-statutory double patent rejection set forth above is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636